Citation Nr: 0522005	
Decision Date: 08/12/05    Archive Date: 08/19/05

DOCKET NO.  99-25 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an effective date earlier than March 18, 1991, 
for the grant of service connection for acute lymphocytic 
leukemia.  


REPRESENTATION

Appellant represented by:	Michael D. Mitchell, Attorney 
at Law


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active naval service from April 1968 to April 
1974.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from decisions by the Providence, Rhode Island, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The veteran previously had an appeal before the Board 
concerning whether he was entitled to service connection for 
acute lymphocytic leukemia.  But in August 1999, the RO 
granted this claim and assigned a 30 percent rating for the 
condition retroactively effective from March 18, 1991.  The 
veteran then appealed for an earlier effective date for the 
grant of service connection.

In his December 1999 VA Form 9 (Appeal to the Board), the 
veteran requested a hearing at the RO before a Member of the 
Board - now referred to as a Veterans Law Judge.  This type 
of hearing is often called a travel Board hearing.  But in 
January 2000, the veteran's attorney withdrew this request 
for a hearing.  See 38 C.F.R. § 20.704(e) (2004).

The Board remanded the claim to the RO in November 2004 for 
further development and consideration.  The claim has since 
been returned to the Board.

Note also that, in his December 1999 VA Form 9 and again in 
an October 2001 statement from his representative, the 
veteran contended the RO committed clear and unmistakable 
error (CUE) in its August 1999 rating decision.  
This is a collateral attack on that decision, but a distinct 
claim, not inextricably intertwined with the current claim 
for an earlier effective date for the acute lymphocytic 
leukemia.  See Phillips v. Brown, 10 Vet. App. 25, 30 (1997).  
See, too, Spencer v. Brown, 4 Vet. App. 283 (1993).  And 
since this additional CUE claim has not been adjudicated by 
the RO, much less denied and timely appealed to the Board, it 
is referred to the RO for appropriate development and 
consideration.  38 C.F.R. § 20.200 (2004).


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim, apprised of whose responsibility - 
his or VA's, it was for obtaining the supporting evidence, 
and all relevant evidence necessary for an equitable 
disposition of his appeal has been obtained.

2.  In July 1989, the veteran filed a claim for service 
connection for leukemia, including secondary to exposure to 
ionizing radiation; the RO denied his claim in September 1989 
and apprised him of his procedural and appellate rights, but 
he did not timely appeal.

3.  On March 18, 1991, the veteran filed a petition to reopen 
this claim.

4.  Service connection since has been granted for acute 
lymphocytic leukemia, retroactive to March 18, 1991, the date 
of receipt of the petition to reopen.


CONCLUSION OF LAW

The criteria are not met for an effective date earlier than 
March 18, 1991, for the grant of service connection for acute 
lymphocytic leukemia.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 
5110 (West 2002); 38 C.F.R. §§ 3.102, 3.114, 3.155, 3.159, 
3.400 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act (VCAA) was signed into law.  The VCAA 
potentially applies to all claims for VA benefits and 
provides, among other things, that VA shall make reasonable 
efforts to notify a claimant of the evidence necessary to 
substantiate a claim for benefits under laws administered by 
VA.  The VCAA also requires that VA assist a claimant in 
obtaining that evidence unless there is no reasonable 
possibility that assisting him will aid in substantiating his 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

First, VA has a duty under the VCAA to notify the veteran of 
any information and evidence needed to substantiate and 
complete his claim.  The August 1999 rating decision 
appealed, the December 1999 statement of the case (SOC), and 
the June and July 2004 and March 2005 supplemental statements 
of the case (SSOCs), as well as a January 2005 letter to the 
veteran, notified him of the evidence considered and the 
pertinent laws and regulations.  The RO also indicated it 
would review the information of record and determine what 
additional information was needed to process his claim.  And 
the January 2005 letter, in particular, apprised him of the 
type of information and evidence needed from him to support 
his claim, what he could do to help in this regard, and what 
VA had done and would do in obtaining supporting evidence.  
See, e.g., Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  This type of notice is what is specifically 
contemplated by the VCAA.  Indeed, the RO sent the veteran 
that January 2005 VCAA letter expressly to comply with the 
Board's November 2004 remand directive, including insofar as 
notifying him that evidence of an earlier filed claim was 
needed to support his claim for an earlier effective date.  
See Huston v. Principi, 17 Vet. App. 195 (2003).



Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical and personnel records, 
private medical records, and VA medical records have been 
obtained.  In addition, he was provided several VA 
examinations to obtain relevant medical opinions.  He also 
was provided several opportunities to submit additional 
evidence in support of his claim - including following the 
RO's January 2005 VCAA letter.  He had an additional 90 days, 
as well, to identify and/or submit supporting evidence after 
certification of his appeal to the Board, and even beyond 
that with sufficient justification.  See 38 C.F.R. § 20.1304 
(2004).  So the Board finds that the duty to assist has been 
satisfied and the case is ready for appellate review.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims (Court) vacated its previous decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) ("Pelegrini 
I") and remanded the case to the Board for further 
development and consideration.  Pelegrini II revisited the 
requirements imposed upon VA by the VCAA.  See, too, 
VAOPGCPREC 7-2004 (July 16, 2004) further discussing these 
requirements cited in Pelegrini II.  The Pelegrini II Court 
held, among other things, that a VCAA notice, as required by 
38 U.S.C. § 5103(a) (West 2002), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  Pelegrini II at 119-120.  

Here, as mentioned, the veteran received VCAA notice in 
January 2005, so obviously after the initial adjudication of 
his claim in August 1999.  But bear in mind that initial 
adjudication occurred prior to the VCAA becoming law, which 
did not happen until over a year later - in November 2000.  
Obviously then, since the VCAA did not even exist, VA could 
not possibly have complied with it under this circumstance.  
And in Pelegrini II, the Court clarified that, in these type 
situations, it is (1) "neither explicitly nor implicitly 
requiring the voiding or nullification of any AOJ [agency of 
original jurisdiction] action or decision and (2) the 
appellant is entitled on remand to VCAA-content-complying 
notice."  Id. at 122.  The Court further stated that in 
order to comply with the appellant's right to appellate 
review under 38 C.F.R. §7194(a), a remand may require 
readjudication of the claim by the AOJ once complying notice 
is given, unless AOJ adjudication is waived by the claimant.  
Id. at 123-124, citing Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, 327 F. 3d 1339, 1341-42 (Fed. Cir. 2003) 
("holding that the Board is not permitted, consistent with 
section 7104(a) to consider 'additional evidence without 
having to remand the case to the AOJ for initial 
consideration [or] without having to obtain the appellant's 
waiver [of such remand]'").  This suggests that in cases 
where, as here, the VCAA notice was sent after the RO's 
initial unfavorable decision, it is appropriate for the Board 
to remand the claim to the RO for further development and 
readjudication.  This already has occurred in this particular 
case, however.

As already mentioned, the Board remanded this case to the RO 
in November 2004 to ensure compliance with the VCAA by tying 
up any loose ends concerning it.  And in response, on remand, 
the RO sent the veteran the January 2005 VCAA letter.  
See Huston, cited above.  This was before his appeal was 
recertified to the Board for adjudication.  So he already has 
been fully apprised of this law and given more than ample 
opportunity to identify and/or submit additional supporting 
evidence.  Indeed, he even had an additional 90 days once his 
appeal arrived at the Board to identify and/or submit 
additional supporting evidence, and even beyond that with 
justification for not meeting this deadline.  
38 C.F.R. § 20.1304 (2004).  Consequently, satisfactory 
measures already have been taken to overcome the problems 
with the VCAA timing requirements as outlined in Pelegrini 
II.  So any error in the timing of the notice was merely 
harmless and, thus, not prejudicial.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005)  (An error, whether 
procedural or substantive, is prejudicial "when the error 
affects a substantial right so as to injure an interest that 
the statutory or regulatory provision involved was designed 
to protect such that the error affects 'the essential 
fairness of the [adjudication].'"  (quoting McDonough Power 
Equip., Inc. v. Greenwood, 464 U.S. 548, 553 (1984).  Failure 
to provide notice before the first adverse decision by the 
AOJ would not have the natural effect of producing prejudice, 
and therefore, prejudice must be pled as to this 
deficiency.).



The Court also held in Pelegrini II that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2004) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Id., at 120-121.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2004).

VA's General Counsel recently held in VAOPGCPREC 1-2004 (Feb. 
24, 2004), however, that the "fourth element" requirement 
of Pelegrini I was non-binding obiter dictum.  Id. at 7.  
This is equally applicable to Pelegrini II since the holding, 
concerning this "fourth element," is substantially 
identical.  In addition, the General Counsel's opinion stated 
VA may make a determination as to whether the absence of such 
a generalized request, as outlined under § 3.159(b)(1), is 
harmful or prejudicial to the claimant.  For example, where 
the claimant is asked to provide any evidence that would 
substantiate his or her claim, a more generalized request in 
many cases would be superfluous.  Id.  And the Board is bound 
by the precedent opinions of VA's General Counsel as the 
chief legal officer of the Department.  See 38 U.S.C.A. § 
7104(c) (West 2002).

In this particular case, although the January 2005 VCAA 
letter that was provided to the claimant does not contain the 
precise language specified in 38 C.F.R. § 3.159(b)(1), the 
Board finds that he was otherwise fully notified of the need 
to give VA any evidence pertaining to the claim.  The January 
2005 VCAA letter requested that he provide or identify any 
evidence supporting his claim.  So a more generalized request 
with the precise language outlined in § 3.159(b)(1) would be 
redundant.  The absence of such a request is unlikely to 
prejudice him, and thus, the Board finds this to be harmless 
error.  VAOPGCPREC 1-04 (Feb. 24, 2004).  See, too, Mayfield, 
cited above.



With respect to the VCAA letter of January 2005, the veteran 
was requested to respond within 60 days.  Nonetheless, 
38 C.F.R. § 3.159(b)(1) (2003) was invalidated by the United 
States Court of Appeals for the Federal Circuit in Paralyzed 
Veterans of America (PVA) v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. September 2003).  The offending 
regulatory language suggested that an appellant must respond 
to a VCAA notice within 30 days and was misleading and 
detrimental to claimants whose claims were prematurely denied 
short of the statutory one-year period provided in 38 
U.S.C.A. § 5301(a).  Thus, that regulatory provision was 
invalid because it was inconsistent with the statute.

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. § 
5103(b)(1) (2002).  This is significant because, previous to 
this, VA had issued implementing regulations that allowed VA 
to decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  In particular, 
the Act clarifies that VA may make a decision on a claim 
before the expiration of the one-year VCAA notice period and 
the new law does not require VA to send a new notice to 
claimants.

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

The statutory and regulatory guidelines for determining the 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 3.400 
(2004).  Except as otherwise provided, the effective date of 
an evaluation and an award of compensation based on an 
original claim, a claim reopened after a final disallowance, 
or a claim for increase will be the date the claim was 
received or the date entitlement arose, whichever is later.  
See 38 C.F.R. § 3.400.  

The effective date of an award of service connection will be 
the day following the date of separation from service - if 
the veteran filed a claim within one year after service.  
Otherwise, the effective date will be the date of receipt of 
his claim.  38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 
3.400(b)(2). 

In cases involving new and material evidence, where evidence 
other than service department records is received within the 
relevant appeal period or prior to the issuance of an 
appellate decision, the effective date will be as though the 
former decision had not been rendered.  See 38 C.F.R. §§ 
3.156(b), 3.400(q)(1)(i).  In cases where the evidence is 
received after a final disallowance, the effective date is 
the date the new claim is received or the date entitlement 
arose, whichever is later.  See 38 C.F.R. § 3.400(r), 
(q)(1)(ii). 

The applicable statutory and regulatory provisions require 
that VA look to all communications from the veteran that may 
be interpreted as applications or claims, both formal and 
informal, for benefits.  VA is required to identify and act 
on informal claims for benefits.  See 38 U.S.C.A. § 5102; 
38 C.F.R. § 3.1(p), 3.155(a).  See also Servello v. 
Derwinski, 3 Vet. App. 196, 198-200 (1992).  An informal 
claim must identify the benefit sought.  See 38 C.F.R. 
§ 3.155(a).

In order for benefits to be paid under the laws administered 
by the VA, a specific claim in the form prescribed by the 
Secretary must be filed.  See 38 U.S.C.A. § 5101; 38 C.F.R. 
§ 3.151(a).  All claims for benefits filed with the VA, 
formal or informal, must be in writing.  See Rodriguez v. 
West, 189 F.3d 1351 (Fed. Cir. 1999).

In this particular case at hand, records show the veteran 
first filed a claim for service connection for leukemia in 
July 1989.  In response, the RO scheduled him for a September 
1989 VA examination.  But he cancelled the appointment in 
August 1989.  He did not specify any reason for this or 
request to reschedule his examination.  A September 1989 RO 
decision denied his claim for leukemia, including secondary 
to exposure to ionizing radiation.  The RO apprised him of 
his procedural and appellate rights.

The veteran did not timely appeal that September 1989 RO 
decision.  Consequently, it became final and binding on him 
based on the evidence then of record.  See 38 U.S.C.A. 
§ 7105(a), (b)(1) (within one year from the date of mailing 
the notice of the RO's decision, a notice of disagreement 
(NOD) must be filed in order to initiate an appeal of any 
issue adjudicated by the RO).  See, too, 38 U.S.C.A. 
§ 7105(c) (if an NOD is not filed within one year of notice 
of the decision, the RO's determination becomes final and 
binding on the veteran based on the evidence then of record).

On March 18, 1991, the RO received a Statement in Support of 
Claim 
(VA Form 21-4138), wherein the veteran indicated he wanted to 
reopen his claim for service connection for leukemia.  He 
indicated that previously, in August 1989, he had a bone 
marrow transplant and, as a result, was unable to comply with 
the RO's request for a VA examination.  He also said that he 
had spent about half of the previous 18 months in the 
hospital and that he continued to receive treatment.

In April 1996, the Board denied the veteran's claim for 
service connection for acute lymphocytic leukemia.  He 
appealed to the U.S. Court of Veterans Appeals (now called 
the U.S. Court of Appeals for Veterans Claims (Court)).  And 
on December 12, 1996, during the pendency of the appeal, the 
parties filed a Joint Motion to vacate and remand the case to 
the Board for further development and readjudication.  The 
Court granted the Joint Motion by Order dated December 13, 
1996.  In June 1997 and January 1999, the Board remanded the 
case to the RO for further development and consideration in 
accordance with the directives specified in the Joint Motion.  

And in August 1999, after developing the claim as directed, 
the RO issued a decision granting service connection for 
acute lymphocytic leukemia retroactively effective from March 
18, 1991, the date of receipt of the veteran's petition to 
reopen this claim.  In September 1999, he disagreed with the 
effective date assigned to the grant of service connection.  
The RO issued an SOC, and he perfected his appeal to the 
Board by filing a timely substantive appeal (VA Form 9) in 
December 1999.  The RO issued SSOCs in June and July 2004.  
And, following the Board's November 2004 remand, the RO 
issued another SSOC in January 2005.

The circumstances of this case are indeed unfortunate.  But 
this notwithstanding, there simply is no legal authority for 
the Board to assign an earlier effective date.  As 
justification for assigning an earlier effective date, the 
veteran cites the severity of his leukemia in August 1989 and 
thereabouts (and especially his need at that time for a bone 
marrow transplant).  Sad to say, though, the RO had no idea 
this is what prevented him for attending his VA examination 
scheduled for September 1989.  And although he contacted the 
RO and cancelled this examination, as was prudent to do, he 
did not specify any reason for this (his poor health, need 
for surgery, etc.) or request to reschedule his examination 
for a later date once things improved.  It stands to reason 
the RO would not have had a problem accommodating him, 
especially given his dire situation at the time.

When the RO did not hear anything further from him, the RO 
went ahead and denied the veteran's claim, informed him of 
the decision, and apprised him of his procedural and 
appellate rights in the event he elected to appeal.  He did 
not, however.  See 38 C.F.R. § 3.158 (where requested 
evidence is not furnished within one year after the date of 
request, the claim will be considered abandoned; after the 
expiration of one year, further action will not be undertaken 
unless a new claim is received).



There is no indication the veteran specifically acted to 
reopen his claim for service connection for leukemia before 
March 18, 1991.  In fact, he has not alleged that he made any 
attempts to reopen this claim prior to that date.  The file 
does not contain a written claim - formal or informal - 
until that date, which was over one year after the RO's 
initial denial of his claim in September 1989.  So as the 
effective date can be no earlier than the date of receipt of 
his reopened claim, March 18, 1991, is the correct effective 
date in this particular instance.  See 38 C.F.R. §§ 3.158, 
3.400(q),(r).  See also Melton v. West, 13 Vet. App. 442 
(2000).

For these reasons, the Board finds that the preponderance of 
the evidence is against the veteran's claim for an earlier 
effective date for service connection of his acute 
lymphocytic leukemia.  Therefore, his claim must be denied 
because the benefit-of-the-doubt rule is inapplicable.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for an effective date earlier than March 18, 1991, 
for the grant of service connection for acute lymphocytic 
leukemia is denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


